DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 8/2/21 is acknowledged.
Claims	15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 7, it is not clear from the language of the claims what is meant by a “cutting surface.” It appears that the claims mean that there are cuts or slices into the surface of the film from opposite directions (i.e., from the top surface and from bottom surface). However, the claim could be read to mean that the film itself is a cutting surface (e.g., on which cuts are to be made or on which something is to be cut, for example during processing) having a thickness (that is, the cutting surface extends through the film). For the purposes of examination, the claim will be interpreted to mean that there are cuts or slices in the film, extending from both sides of the film and each cut having a present angle, with respect to the surfaces of the film. Therefore, claims 1, 7, and dependent claims 2-6 and 8-14 are rejected as being indefinite.  
Regarding claim 4, it is unclear what is meant by the term “micro spring.” It is unclear whether this means merely that the separate portions of the film (that are separated by cuts) each react when forced, in a spring-like fashion or whether there is a literal mechanical spring mechanism at the base connecting the adjacent segments that are separated by cuts in the film. For purposes of examination, the claim will be interpreted to mean that the individual sections, separated by cuts in the film, react in a spring-like fashion to a force upon it, and so may be considered to be connected by a “micro spring.”
Regarding claim 11, there is no support for a first adhesive in the claims from which claim 11 depends and thus it is unclear how the display panel can further comprise a second adhesive (which seems to imply a first adhesive). The term second adhesive will be interpreted to mean an adhesive between a support layer and the sliding film layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Ko et al. (US 2017/0110531, “Ko”).
Regarding claims 1 and 7, Ko teaches a display device (e.g., [0009], [0048]) having a substrate wherein the substrate is provided with upper and lower grooves that are alternately arranged (corresponding to first and second cutting surfaces , see Fig. 3, layer 100, [0043], having grooves 12, [0044]). Ko additionally teaches that the grooves permit the substrate to be flexible and to move in lateral direction, and would thus disperse an impact or force applied to the substrate ([0047]).
    PNG
    media_image1.png
    575
    735
    media_image1.png
    Greyscale

Regarding claim 10, Ko additionally teaches the inclusion of a layer between the display and the substrate layer (buffer layer, [0069]). The Examiner notes that the term “below” is not specifically defined and the buffer layer of Ko may be considered to be “below” the substrate layer of Ko, depending on the orientation of the device itself. Further, the buffer layer of Ko would act to provide support to the display and to the substrate (e.g., it planarizes the display and prevents the passage of moisture and impurities, [0069]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claims 2-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko in view of Prushinskiy et al. (US 2013/0169515, “Prushinskiy”).
Regarding claims 2 and 3, the combination remains as applied to claim 1, above, and Ko additionally teaches that the first and second grooves or cuts may extend to within 1/2 to 2/3 through the substrate (see, e.g., Fig. 2, and [0047], wherein the depth of the groove is roughly 2/3 of the way through the substrate). Moreover, it would have been obvious to the ordinarily skilled artisan to have adjusted the width and depth of the grooves in order to adjust the flexibility and extensibility of the substrate, [0044] – [0047]). 	Ko additionally teaches that the grooves may take any shape (e.g., [0044]) but fails to teach that the cuts have a preset angle. In the same field of endeavor of flexible display devices ([0010]), Prushinskiy teaches to apply grooves to a substrate so that the grooves may have an angle of around 45 degrees with the substrate ([0078] – [0085], [0109] – [0113], and see Fig. 1 wherein h1 is equal to the thickness of the film and L1 is equal to twice the thickness of the film, thus the angle of the groove is 45 degrees). It would have been obvious to the person of ordinary skill at the time of filing to have adjusted the angle of the grooves to within this range in order to improve the flexibility of the device and decrease the compressive stress on the film ([0116], and see generally [0078] – [0085], and [0109] – [0113]). 
Regarding claim 4, Ko teaches that the sliding film layer has a plurality of segments (see Figs. 8 and 9). Additionally, because the film is flexible and may be extended by the application of force (i.e., the grooves expand and contract in reaction to an applied force e.g., [0044] – [0047]), they may be considered to be connected in a spring-like mechanism (see also Figs. 8 and 9, [0056] wherein the grooves would permit the springing back of the display after the application of a force). 
Regarding claim 6, Ko additionally teaches that there may be a plurality of cuts or cutting surfaces that are parallel to one another (see Figs. 2 or 8, having the top and bottom grooves parallel to one another). 

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ko, as applied to claim 1, above, and further in view of Cheng et al. (US 2015/0287747, “Cheng”).
Regarding claim 5, Ko teaches that the substrate may be made of any flexible material, such as a polyimide, ([0044]) but fails to specifically teach the presently claimed materials. In the same field of endeavor of flexible display devices ([0001], [0002]), Cheng teaches that a polyethylene glycol terephthalate material is a suitable material for providing a substrate having improved flexibility, reliability, and toughness ([0020], [0032], [0054]). It therefore would have been obvious to have used a polyethylene glycol terephthalate material as the substrate material of Ko for its improved flexibility, reliability, and toughness ([0020], [0032], [0054]). Additionally the Examiner notes that the simple substitution of a known element or compound that would have provided predictable results (in this case the use of a polyethylene glycol terephthalate substrate would function predictably as a substrate material in a flexible display device, see Cheng [0020], [0032], [0054]) would have been obvious to the ordinarily skilled artisan at the time of filing (see MPEP 2143). 
 
Claims 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko, as applied to claim 7, above, and further in view of Zhang et al. (US 2017/0336831, “Zhang”).
Regarding claim 8, the combination remains as applied to claim 7, above, and Ko teaches that the display members may be situated laterally at a regular or preset distance (see Figs. 8 and 9, wherein the display portions are placed on non-groove areas, [0094] – [0096]) but fails to specifically teach the inclusion of a first adhesive between the film layer and the display layer. In the same field of endeavor of 
Regarding claim 9, modified Ko additionally teaches that the adhesive may be an optically clear adhesive (Zhang, e.g., [0035]). 
Regarding claim 10, Ko additionally teaches the inclusion of a layer between the display and the substrate layer (buffer layer, [0069]). The Examiner notes that the term “below” is not specifically defined and the buffer layer of Ko may be considered to be “below” the substrate layer of Ko, depending on the orientation of the device itself. Further, the buffer layer of Ko would act to provide support to the display and to the substrate (e.g., it planarizes the display and prevents the passage of moisture and impurities, [0069]).  
Regarding claim 11, Zhang teaches the inclusion of a support layer over a substrate ([0033] and general [0028] – [0034]) and teaches an adhesive applied to this layer in order to adhere the substrate to a display device ([0034], [0035] and see [0043], describing that adhesive layers may be used to attach various layers within a display device). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included an adhesive layer between the support layer (or buffer or planarization layer) in order to attach the layers while maintaining flexibility, barrier properties, and transparency (Zhang, e.g., [0035]).
Regarding claims 12 and 13, modified Ko additionally teaches that the adhesive would be positioned on a non-grooved (or uncut) area of the substrate (see Ko, Figs. 8 and 9, wherein the display portions are placed on non-groove areas, [0094] – [0096]). 
Regarding claim 14, modified Ko additionally teaches that the adhesive may be an optically clear adhesive (Zhang, e.g., [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782